The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
				Current Status of Claims
This action is issued in response to communication of May 10, 2021. By amendment of May 10, 2021 the Applicant amended claim 1 and added new claim 16. Claims 2 and 11-15 were previously canceled. Accordingly, claims 1, and 3 to 10, 16 are active in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3 to 10, 16 have been fully considered but they are not persuasive. Specifically, the Applicant amended claim 1 to establish the order of steps of the claimed method. However, it is noticed that there is no evidence in the original disclosure that the claimed order being strictly observed. It is clear from the Applicant’s published paragraphs [0062-0063] and newly introduced claim 16 that there is no order in steps and therefore newly introduced limitation is not supported by the disclosure. Furthermore, responding to Applicant’s arguments that the secondary reference to Miyasaka does not show the claimed order of the steps, examiner respectfully disagrees, since there is no order of steps in the Applicant’s method. Therefore, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the Applicant amended claim 1 to establish the order of steps of the claimed method. However, it is noticed that there is no evidence in the original disclosure that the claimed order being strictly observed. It is clear from the Applicant’s published paragraphs [0062-0063] and newly introduced claim 16 that there is no order in steps and therefore newly introduced limitation is not supported by the disclosure. Appropriate claim clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (WO2016/126771 also published as US Patent Publication 2016/0225321 A1)   in view of Miyasaka et al. (US Patent Publication 2011/0102481 A1).
	In regard of claim 1, Sim et al. disclose a method for driving a display comprising at least one display pixel, the method comprising in this order: applying a waveform to the at least one display pixel; maintaining a floating state on the display pixel; and shorting the display pixel (See at least Figures 1-3 of Sim et al. illustrating the pixel (100) to which a waveforms (302, 306, 308, 310, 320) are applied allowing to maintain floating state (340) and shorting the pixel (100, 304) as discussed in paragraphs [0071-0076]), wherein the shorting step has a longer time duration than the maintaining a floating state step (See at least Figure 3 of Sim et al. wherein is clearly illustrated that shorting time period ( 350) is longer than floating period (340) as also discussed in paragraphs [0051-0052, 0090] of Sim et al, wherein is specified that the shorting step duration could be between 0.5 sec up to 3 sec.)
	However, the reference to Sim et al. does not specifically discuss the method wherein the floating state step duration is numerically shorter. 
	In the same field of endeavor, Miyasaka et al. discloses a method wherein floating step (103) is regulated in duration value for a predetermined time to be for instance (e.g. 100 ms, which is shorter than 3 sec. of shortening period of Sim et al.) shown in Figures 5, 7 and discussed at least in paragraphs [0117, 0120] of Miyasaka et al.

	In regard of claim 3, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein during the maintaining a floating state step no electrical potential is applied to the at least one display pixel (See at least Figure 3 of Sim et al. wherein is shown that during the floating state (340) no electrical potential applied to the pixel (100)). 
	In regard of claim 4, Sim et al. and Miyasaka et al. further disclose the method according to claim 1, wherein the net electrical potential between the applying a waveform step, the maintaining a floating state step, and the shorting the display pixel step is substantially DC balanced (See at least paragraph [0038] of Sim et al. discussing balancing of DC created by remnant voltage). 
	In regard of claim 5, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein the maintaining a floating state step has a duration of 1 to 10 seconds (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed). 
	In regard of claim 6, Sim et al. and Amundson et al. further disclose the method of claim 1, wherein the maintaining a floating state step is 0 to 0.5 seconds in duration (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed). 
	In regard of claim 7, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein the maintaining a floating state step is 0 to 1 seconds in duration (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed). 
claim 8, Sim et al. and Miyasaka et al.  further disclose the method of claim 1, wherein the maintaining a floating state step is 0 to 3 seconds in duration (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed) . 
	In regard of claim 9, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein the maintaining a floating state step is 0 to 5 seconds in duration (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed) . 
	In regard of claim 10, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein the shorting step is 0 to 30 seconds in duration (See at least paragraph [0052, 0089] of Sim et al. wherein duration of steps is discussed). 
	In regard of claim 16, Sim et al. and Miyasaka et al. further disclose the method of claim 1, further comprising repeating the maintaining and shorting steps one or more times prior to applying a second waveform to the at least one display pixel. (See at least paragraphs [0019, 0091] of Sim et al. discussing repetition of maintaining and shorting steps number of times)	
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692